Citation Nr: 0502686	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

4.  What evaluation is warranted from August 5, 1994, for 
post-traumatic stress disorder (PTSD)?

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 10 percent rating effective from 
August 5, 1994.  This matter also comes before the Board from 
an August 1997 rating decision that denied entitlement to 
service connection for schizophrenia.  Parenthetically, the 
Board notes that the August 1997 rating decision granted a 30 
percent disability rating for PTSD effective from 
September 3, 1996.  Lastly, this matter comes before the 
Board from a May 2002 rating decision that denied entitlement 
to service connection for bilateral hearing loss and tinnitus 
as well as denied entitlement to a TDIU.

As to entitlement to service connection for schizophrenia, 
this claim was denied in an August 1995 RO decision.  That 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  Thus, 
regardless of any RO action, the current claim may be 
considered on the merits only if new and material evidence 
has been submitted since that final decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003); Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

As to the claim for a higher evaluation for PTSD, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the PTSD issue 
was placed in an appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies to this issue.  Hence, the Board 
has restyled this issue.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against establishing 
that bilateral hearing loss is attributable to the veteran's 
military service.

2.  The preponderance of the evidence is against establishing 
that tinnitus is attributable to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service; and a sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In the December 2001, August 
2003, and January 2004 letters, VA notified the claimant that 
he was responsible to support his claims with appropriate 
evidence.  He was also informed that VA would attempt to 
obtain all relevant evidence in the custody of any VA or 
private facility he identified.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physicians regarding treatment for his 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised of the VCAA in the above letters.  Further, the 
letters as well as the August 2003 Statement of the Case 
notified the veteran of the regulations governing claims for 
service connection.  Therefore, the Board finds that the duty 
to notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran in 
December 2001, August 2003, and January 2004 if there was any 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  If the 
evidence was held by a private physician, the veteran was to 
provide authorizations so that the RO could obtain that 
evidence.  The veteran did not identify the names of any 
private physicians who treated him for hearing loss and/or 
tinnitus and did not provide VA with authorizations to obtain 
treatment records from any private healthcare providers 
including providers who had previously filled evidence in 
support of other claims.  Furthermore, not only did the 
veteran notify VA that he received all of his medical care 
from the Northport VA Medical Center, but the record includes 
his voluminous treatment records from this VA Medical Center.  
The record also includes the veteran's Social Security 
Administration records as well as a May 2002 VA examination 
report provides medical opinion evidence as to the origins of 
his disabilities.

While the veteran, in connection with his claim for a higher 
evaluation for PTSD, requested a personal hearing in February 
and March 1998 statements in support of claim, these claims 
were made prior to his filling the current claims for service 
connection, were not repeated during the pendency of the 
current appeal.  Indeed, the VA Form 9 filed to perfect the 
current appeal did not include a request for a personal 
hearing in connection with his hearing loss and tinnitus 
claims.  Accordingly, the Board finds that the outstanding 
hearing request applies exclusively to the PTSD rating claim 
and adjudication of the other issues on appeal may go forward 
without a hearing.

The record shows that the appellant was advised of what 
evidence VA had requested and notified in the statement of 
the case and in the aforementioned letters of what evidence 
had been received.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, the record is remarkable for absence of any evidence 
of harm to the veteran because VA failed to provide an 
adequate VCAA notice until after the first adverse rating 
decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the record shows the veteran was 
given numerous opportunities to submit evidence after the RO 
notified him of what evidence was necessary to substantiate 
his claims.  The record shows that he filed and/or the RO 
obtained additional records.  Hence, the Board finds that the 
appellant was not prejudiced by VA's failure to issue VCAA 
letters until after the first rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection Claims

The veteran contends that his current bilateral hearing loss 
and tinnitus were caused by his exposure to artillery and 
small arms fire as well as other explosions while in combat 
in the Republic of Vietnam.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Sensorineural hearing loss, if manifest 
to a degree of 10 percent within one year after separation 
from active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

VA regulations provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that the 
veteran's service medical records are devoid of any 
complaints, findings, or diagnoses pertaining to hearing loss 
or tinnitus.  In fact, at his January 1970 separation 
examination whispered voice was 15/15.  Moreover, while the 
record contains voluminous post service VA, private, and/or 
Social Security Administration records dating back to 1984, 
these records do not show the veteran being diagnosed with 
bilateral hearing loss or tinnitus until his May 2002 VA 
examination.

Initially, the Board finds that, given the length of time 
between the veteran's separation from military service in 
February 1970 and the May 2002 diagnosis of bilateral hearing 
loss and tinnitus, that the record is against finding 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).

Moreover, the record is devoid of any medical opinion 
evidence linking the veteran's current bilateral hearing loss 
and tinnitus to military service.  In fact, the May 2002 VA 
examiner, after a review of the record and an examination of 
the veteran, specifically opined that these disorders, "are 
not related to noise exposure while in the military service.  
I base this opinion on the fact that [a release from active 
duty] physical was performed on January 6, 1970[,] which 
showed that the veteran was able to pass a whispered voice 
hearing test."  This opinion stands uncontradicted by any 
other evidence of record.  The Court has stated that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board notes that the post service medical evidence does 
not show the veteran being diagnosed with hearing loss until 
more then one year after his separation from military 
service.  Therefore, the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 are of no help to the veteran.  

As to the veteran's written statements, lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom.  Nevertheless, because the appellant is not 
trained in the field of medicine, he is not competent to 
provide a medical diagnosis or nexus evidence linking a 
current disorder to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his statements 
are not probative evidence as to the issues on appeal.

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran has bilateral 
hearing loss or tinnitus due to military service.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred there).  Thus, entitlement to service 
connection for bilateral hearing loss and tinnitus is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As to entitlement to a higher evaluation for PTSD, while the 
veteran requested a personal hearing in February and March 
1998 statements in support of claim, none was ever provided.  
Accordingly, a remand to schedule the hearing is required.  
See 38 C.F.R. § 20.700 (2003).  As discussed above, the Board 
finds that, because this outstanding hearing request was made 
prior to the veteran's filling his claims for the other 
issues on appeal, the hearing request applies exclusively to 
the PTSD rating claim.

The record further shows that the veteran was last seen for a 
PTSD VA compensation examination more than three years ago in 
October 2001.  As such, a new examination is necessary to 
understand the current nature and extent of this disability.

As to entitlement to service connection for schizophrenia, as 
indicated above, this was not the first time that the RO has 
denied the claim.  Unfortunately, the record does not show 
that the veteran was provided notice of the laws and 
regulations governing claims to reopen.  Accordingly, a 
remand to provide this information is required.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Given the above development, and VA's duty to notify the 
veteran of what part of that evidence is to be provided by 
the claimant and notice of what part VA will attempt to 
obtain for the claimant, on remand, the RO should continue to 
provide the appellant with a full, complete and accurate VCAA 
notice addressing each of the issues remaining on appeal.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio.  

As to entitlement to a TDIU, this issue is deferred pending 
completion of the above development.  Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991). 

Therefore, these issues are REMANDED for the following:

1.  As to entitlement to a higher 
evaluation for PTSD, the veteran should 
be scheduled for a personal hearing.  If 
the veteran thereafter withdraws his 
hearing request or fails to show for the 
scheduled hearing, that fact should be 
memorialized in the claims files. 

2.  As to all of the remaining issues on 
appeal, the RO must review the claims 
files and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  The 
veteran should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination in order to determine the 
nature and extent of his PTSD.  This 
examination must be conducted in 
accordance with the latest AMIE 
worksheets governing PTSD evaluations.  
The claims folder must be made available 
to and reviewed by the examiner PRIOR to 
conducting any examination.  The examiner 
must attempt to differentiate any 
symptoms caused by PTSD from those caused 
by such other disorders as schizophrenia 
and drug abuse.  If the symptoms and 
disability caused by PTSD cannot be 
disassociated from symptoms caused by 
other disorders that fact must be noted 
in the examiner's report.  Any opinion 
offered must be supported with 
appropriate written reasons and bases.
 
4.  Following the above development, and 
any other appropriate development, the RO 
should readjudicate the appealed issues 
in a new rating decision.  If any of the 
benefits sought on appeal remain denied, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations governing claims to 
reopen as well as entitlement to higher 
evaluations for PTSD and entitlement to a 
TDIU, and the reasons for the decision.  
They should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


